Citation Nr: 0725435	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.  

2.  Entitlement to service connection for lumbar stenosis 
with L-4 radiculopathy.  

3.  Entitlement to an increased evaluation for medial 
meniscus tear of the right knee, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 December 
1961, and from August 1963 to July 1973.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied an increased 
compensable rating for the service-connected right knee 
disorder and service connection for degenerative joint 
disease of the left knee and lumbar stenosis with L-4 
radiculopathy.  

In a February 2004 rating decision, the Decision Review 
Officer at the RO granted an increased rating to 10 percent 
for the service-connected right knee disorder.  

In reviewing the claims folder it appears the veteran is 
seeking assistance with his weakness of the lower extremities 
and resulting impairment.  That impairment has, in part, been 
attributed to diabetic polyneuropathy.  On his June 2002 
application for VA benefits, the veteran listed his service 
in Vietnam as being from June 1961 to December 1961.  There 
is nothing in the claims folder which verifies these dates.  
His DD Form 214 for that period of his service is not in the 
claims folder.  If the veteran is mistaken and he actually 
served in Vietnam after January 9, 1962, the presumptive 
service connection provisions for diabetes mellitus may be 
applicable.  See 38 C.F.R. § 3.307(a)(6)(2006); Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  The veteran may wish to 
explore with his representative the possibility of verifying 
his service in Vietnam, including any occasion when he 
actually set foot in Vietnam.  


FINDINGS OF FACT

1.  There is documented left knee injuries in service, the 
presence of knee disability considered due to trauma a few 
years after service, and current knee disability shown on VA 
examinations.   

2.  There are no records of any injury to the lumbar spine in 
service and no complaints or treatment for any back disorder 
in service, and no findings of arthritis or diagnosis of 
arthritis of the lumbar spine dated within one year of 
service separation.  

3.  The veteran's service-connected residuals of a tear of 
the medial meniscus of the right knee are productive of no 
more than slight impairment.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee was incurred 
in active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(b)(2006).  

2.  Lumbar stenosis and L-4 radiculopathy were not incurred 
or aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2006).  

3.  The criteria for a rating in excess of 10 percent for 
medial meniscus tear of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claims for an increased rating and 
service connection in June 2002.  The RO responded and sent 
the veteran a letter in July 2002.  The letter informed the 
veteran of VA's duty to assist in obtaining evidence and 
explained what kind of evidence could be used to support his 
claim for an increased rating.  

The RO arranged for the veteran to be examined by VA in 
September 2002 and February 2005.  The veteran cancelled his 
hearing before a Veterans Law Judge.  

All relevant records have been obtained except a copy of the 
arthroscopy of the knees performed after a July 1999 Magnetic 
Resonance Imaging of the knees.  The Board has concluded that 
remand to obtain a report of that procedure would serve no 
useful purpose since the July 1999 MRI report clearly 
demonstrates pathology of the knees.  Based on the foregoing, 
the Board finds that, in the circumstances of this case, any 
additional development or notification would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase by the 
RO in a March 2006 letter to the veteran.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  



Service Connection

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(2006).  

With respect to his left knee, the veteran's service medical 
records reflect he sustained a left knee abrasion in 1960, a 
left knee contusion with pain over the medial meniscus in 
1961, a swollen knee in 1966 (although the record does not 
indicate if this was the left or right), and a left thigh 
contusion with left knee effusion in 1967.  Curiously, the 
service records do not include a report of an examination in 
connection with the veteran's retirement from service, but 
1976 military records as a retiree show the veteran was seen 
with limited extension of the left knee and edema.  In 
addition, X-rays revealed degenerative changes with  joint 
effusion consistent with Pellegrini-strieda disease which a 
medical dictionary (Dorland's) defines as a condition due to 
trauma.  More recent records (1999) show the presence of left 
knee synovitis and a medial meniscus tear, with degenerative 
joint disease diagnosed following a September 2002 VA 
examination.  

Given the documented knee injuries in service, the presence 
of knee disability considered due to trauma a few years after 
service, and current knee disability shown on VA examination 
in 2002, a basis upon which to establish service connection 
for left knee disability (degenerative joint disease) has 
been presented.   

With respect to the lumbar spine, there are no records of any 
disorder of the lumbar spine in service.  The Reports of 
Medical Examination conducted throughout the veteran's long 
service do not include any diagnosis of a disorder of the 
lumbar spine.  

In addition, there is no evidence of any arthritis of the 
lumbar spine during the initial post service year.  38 C.F.R. 
§§ 3.307, 3.309 (2006).  The first evidence of any lumbar 
spine disorder appears in the December 1998 MRI.  That 
examination took place more than 20 years after the veteran's 
separation from the service, and there is no competent 
evidence of record linking current disability to service.  In 
this regard, the Board notes the veteran's contention that he 
injured his back on the same occasion when he slipped and 
fell on his knee in November 1961.  The contemporaneous 
medical record does not include any complaints of back pain, 
however, and as such, the Board does not find the veteran's 
contentions credible.  

In the absence of any credible evidence of a low back injury 
in service, and no competent evidence linking current 
disability to service, service connection for lumbar stenosis 
with L-4 radiculopathy is not warranted.  






Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

The veteran's knee disability is evaluated under the 
provisions of Diagnostic Code 5258-5259.  Code 5259 provides 
a 10 percent rating for symptomatic removal of semilunar 
cartilage.  Diagnostic Code 5258 provides a 20 percent rating 
for dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  

Other impairment of the knee with recurrent subluxation or 
lateral instability is evaluated under Diagnostic Code 5257.  
When severe, it is rated as 30 percent disabling.  With 
moderate impairment a 20 percent rating is assigned.  A 10 
percent rating is assigned with slight impairment.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion and with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations a 
20 percent evaluation is assigned.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.71, Diagnostic Code 5003, 5010.  The knee is a major 
joint.  38 C.F.R. § 4.45 (2006).  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  When assigning an evaluation under 
Diagnostic Codes 5003 and 5010 the provisions of 38 C.F.R. 
§ 4.40, 4.45 and 4.59, providing for consideration of such 
factors as functional loss due to pain, must be considered.  
VAOPGCPREC 9-98.  Separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004.  

Diagnostic Code 5260 contemplates limitation of flexion.  
Flexion limited to 60 degrees is assigned a non-compensable 
evaluation.  Flexion limited to 45 degrees is assigned a 10 
percent evaluation, and flexion limited to 30 degrees is 
assigned a 20 percent evaluation.  

Diagnostic Code 5261 contemplates limitation of extension.  
Extension limited to 5 degrees is assigned a non-compensable 
rating.  Extension limited to 10 degrees is assigned a 10 
percent evaluation, and when limited to 15 degrees, a 20 
percent rating is warranted.  

Service connection for the veteran's right knee disability 
was granted in a 1979 rating action, when it was evaluated as 
non-compensably disabling.  It remained non-compensably 
evaluated until 2004, when during the course of this appeal 
it was increased to 10 percent effective from the date of the 
veteran's current claim, June 2002.  

Medical records dated from 1999, show an examiner thought the 
veteran probably had cartilaginous damage, although the knee 
did not lock out or give way.  When examined for VA purposes 
in 2002, right knee range of motion was from 0-135 degrees.  
There was slight pain on motion, with minimal if any swelling 
of the right knee observed.  There was, however, tenderness 
to the medial and lateral joint line, and a positive patellar 
grind test, but no ligamentous instability was demonstrable.  
X-rays of the right knee were essentially normal.  

A VA examination in February 2005 revealed the veteran was 
tender to palpation at the medial and lateral joint lines.  
He had minor effusion and mild crepitation with flexion and 
extension, but he was able to flex the right knee to 130 
degrees and extend to zero.  He had no motion with varus or 
valgus stress and no varus or valgus deformity.  Again, there 
was a positive patellofemoral grind test with significant 
pain with compression.  There was, however, a negative 
anterior drawer sign and negative Lachman's test bilaterally.  
X-rays showed no marked joint space narrowing, and the 
patellofemoral relations were described as normal, with no 
arthritic changes evident.  The diagnosis was residuals of 
right knee partial medial meniscectomy.  

As set out above, the September 2002 VA examination report 
revealed no ligamentous instability.  Similar findings were 
described in the February 2005 VA examination report.  As 
such, there is no basis for a finding of moderate instability 
of the right knee to warrant a rating in excess of 10 percent 
under Diagnostic Code 5257.  Likewise, the range of motion of 
the veteran's knee, from 0 to 130 degrees in no way 
approaches the limitations warranted for even a compensable 
evaluation under Diagnostic Codes 5260 or 5261, and the 
record is silent as to the presence of frequent episodes of 
locking and effusion as would otherwise warrant a 20 percent 
evaluation under Diagnostic Code 5258.  Accordingly, a basis 
upon which to assign an increased evaluation for the 
veteran's right knee disability has not been presented, and 
this aspect of his appeal is denied.  

In reaching this decision, the Board notes that the veteran 
originally filed his claim in the context of his development 
of sudden weakness and giving way of his lower extremities.  
Those symptoms, however, have been related to a non-service 
connected neurological disorder.  As such, it is not 
appropriate to consider them in evaluating the impairment 
arising from service connected disability.   





ORDER

Service connection for a degenerative joint disease of the 
left knee is granted.  

Service connection for lumbar stenosis with L-4 radiculopathy 
is denied.  

An increased rating for residuals of a meniscal tear of the 
right knee is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


